PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VESPASIANI, Giacomo
Application No. 15/604,073
Filed: 24 May 2017
For: Auxiliary component for an equipment for cardiac autonomic neuropathy test and equipment that includes such a component
:
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On March 30, 2020, a final Office action was mailed. On September 30, 2020, a request for continued examination (RCE) and an amendment as the submission under 37 CFR 1.114 were filed, along with a three (3) month extension of time under 37 CFR 1.136(a). A request for suspension of action under 37 CFR 1.103(c) was also filed. On October 9, 2020, a suspension of action under 37 CFR 1.103 was approved. On April 19, 2021, a Notice of Abandonment was mailed, stating that the application is abandoned in view of applicant’s failure to timely file a proper reply to the Office letter mailed March 30, 2020. On April 22, 2021, an Applicant-Initiated Interview Summary was mailed, stating, inter alia, that a misunderstanding had occurred regarding the suspension of action, and that a withdrawal of the abandonment would be mailed in the near future.

The application file

The Notice of Abandonment states that the application is abandoned in view of applicants’ failure to timely file a proper response to the Office letter mailed March 30, 2020. 

Analysis and conclusion

The RCE and submission under 37 CFR 1.114, filed September 30, 2020, with a three month extension of time was a timely and proper reply to the Office action mailed March 30, 2020. As such, there is no abandonment in fact. Additionally, MPEP § 709(B)(5) states, in pertinent part, that once the period of a suspension of action ends, the application will be placed on the examiner’s docket for further prosecution.

The holding of abandonment is withdrawn.  The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 3791 for appropriate action. 

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET